268 F.3d 1070 (D.C. Cir. 2001)
Fred Wertheimer, et al., Appellantsv.Federal Election Commission, Appellee
No. 00-5371
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 14, 2001Decided October 26, 2001

Appeal from the United States District Court  for the District of Columbia (00cv02203)
Paul A. Engelmayer argued the cause for appellants. With him on the briefs were Roger M. Witten, Daniel H.  Squire, and Joshua D. Weinberg.
Richard B. Bader, Associate General Counsel, Federal  Election Commission, argued the cause for appellee.  With  him on the brief was Vivien Clair, Attorney.  Lawrence M.  Noble, General Counsel, entered an appearance.
Before:  Garland, Circuit Judge;  Silberman and  Williams,* Senior Circuit Judges.
Opinion for the Court filed by Senior Circuit Judge  Silberman.
Opinion concurring in the judgment filed by Circuit Judge  Garland.
Silberman, Senior Circuit Judge:


1
Fred Wertheimer, Scott  Harshbarger, and Archibald Cox appeal from the district court's dismissal of their suit for lack of subject matter  jurisdiction.  They sued under section 9011(b) of the Presidential Election Campaign Fund Act1 seeking construction of  the terms "contribution" and "expenditure" within the meaning of that Act.  We affirm on grounds that appellants lack  standing.

I.

2
Fred Wertheimer is the current president of Democracy 21  and a former president of Common Cause, two organizations  whose purpose is the modification of campaign financing. Scott Harshbarger is the current president of Common  Cause.  Archibald Cox is chairman emeritus of Common  Cause.  They voted in the 1996 presidential election and, at  the time this suit was filed, intended to vote in the 2000  presidential election.  Their allegations are that, notwithstanding the Fund Act's prohibition on presidential candidates accepting contributions from private sources, during the  1996 and 2000 presidential campaigns the two major political  parties were funding campaign advertisements furthering the  election of their respective presidential nominees in close  coordination with those candidates.  Essentially their suit  seeks a declaration that expenditures by political parties that  further the election of their respective presidential candidates, and that are coordinated with those presidential candidates, constitute contributions to and expenditures by such presidential candidates within the meaning of the Fund Act,  and as a corollary, major party candidates who have chosen  public funds may not coordinate with their respective political  parties on party expenditures that further that candidate's  election.


3
In order to understand appellants' claim--and their alleged  standing--one has to carefully consider the interrelationship  between the Fund Act and the Federal Election Campaign  Act of 1971, as amended (FECA).2  The Fund Act also passed  in 1971 established a voluntary program of public financing of  the general election campaigns of eligible major and minor  party nominees for the office of President of the United  States.3  It established the Presidential Election Campaign  Fund, the size of which is determined by a tax checkoff option  through which each individual taxpayer may designate on his  federal income tax return that three dollars be transferred to  the Fund.  Appellants allege that at least one of them designated on his federal income tax return that three dollars be  transferred to the Fund.  To receive a specified amount of  public funding for use in their general election campaigns,  participating major party presidential nominees must be certified as eligible by the Federal Election Commission (FEC)  and must agree not to accept private campaign contributions  for the general election campaign, except to the extent that  the Fund is insufficient to provide the statutorily specified  amount to each candidate.  Such a candidate must also agree  not to incur "qualified campaign expenses" in excess of his  public entitlement.  These expenses include those incurred by  the candidate of a political party for the office of President to  further his election and those by his authorized committee to  further his election.  An expense shall be considered as  incurred by a candidate if it is incurred by an authorized  person.  Participating candidates must also agree that they  and their authorized committees will submit their campaign  accounts for a post-election Commission audit of qualified  campaign expenses and pay any amounts required to be  repaid pursuant to statute.  The Act does not, however,  require candidates to publicly disclose their campaign finances.


4
We are authorized to review Commission action under the  Fund Act.  It also authorizes individuals eligible to vote for  President to institute "such actions, including actions for  declaratory judgment or injunctive relief, as may be appropriate to implement or contrue [sic] any provision of this  chapter."  (Emphasis added).  A three-judge panel hears  lawsuits brought under section 9011(b), with direct appeal to  the Supreme Court.  But an individual district court judge  may consider threshold jurisdictional challenges prior to convening a three-judge panel.  See Gonzalez v. Automatic Emp.  Credit Union, 419 U.S. 90 (1974);  Ruess v. Balles, 584 F.2d  461, 464 n.8 (D.C. Cir.), cert. denied, 439 U.S. 997 (1978).


5
Publicly and privately financed candidates for federal office  are also subject to FECA, which imposes limits upon the  amounts that individuals, corporations, political committees,  and political parties can contribute to a candidate for federal  political office.  It limits the amount these individuals or  entities can spend in coordination with a candidate, treating  these expenditures as "contributions to" a candidate for purposes of FECA.  The Commission refers to these expenditures as "coordinated expenditures" or "441a expenditures." See 2 U.S.C. § 441a(a)(7)(B)(i);  § 441a(d)(2);  Colorado Republican Campaign Comm. v. FEC, 518 U.S. 604 (1996). "Contributions" and "expenditures" are defined as covering  only those contributions and expenditures that are made "for  the purpose of influencing any election for Federal office." 2  U.S.C. § 431(8)(A)(i), (9)(A)(i).  As of May 2001, for entities  other than candidates, authorized committees, and political  party committees, any "expenditure for general public political communication that includes a clearly identified candidate  and is coordinated with that candidate, an opposing candidate  or a party committee supporting or opposing that candidate is  both an expenditure under 11 C.F.R. 100.8(a) and an in-kind contribution under 11 C.F.R. 100.7(a)(1)(iii)."  11 C.F.R.  100.23 (2001).  Prior to promulgating this broader definition,  the Commission deadlocked 3-3 on whether to pursue its  counsel's finding that the 1996 Clinton campaign made illegal  coordinated expenditures and accepted illegal contributions  from the Democratic National Committee (DNC).  The Commission has six voting members, no more than three of whom  may be affiliated with the same political party, and any  formal agency action requires the affirmative vote of four  members.  The Commissioners disagreed over whether the  political party's expenditures were, in fact, "coordinated expenditures," which seems to have been the impetus for this  lawsuit.  On the heels of the Supreme Court's decision in  FEC v. Colorado Republican Campaign Committee, 121  S. Ct. 2351 (2001), the Commission is engaged in rulemaking  to extend this May 2001 regulation of coordinated expenditures to political parties.


6
All federal candidates and political committees must file  periodic reports with the Commission detailing all their receipts as well as their contributions, expenditures, and other  disbursements.  Section 434(b)(2) requires that these reports  disclose contributions from political party committees and, for  an authorized committee of a candidate for the office of  President, certain federal funds.  The Commission's implementing regulations require national political party committees to report for public disclosure their "soft money" disbursements and donations received.  FECA further requires  political parties to report "the total amount of all disbursements" and to delineate 441a coordinated expenditures.  A  candidate is not, however, required to report as contributions  coordinated expenditures by his political party.


7
The Commission has exclusive jurisdiction with respect to  the civil enforcement of FECA.  However, a private party  may file a sworn administrative complaint alleging violations  with the Commission.  After investigation, the Commission  determines whether there is "probable cause to believe" that  a violation has occurred.  If the Commission dismisses an  administrative complaint, petitioners may seek review of the  Commission's determination in the United States District  Court for the District of Columbia.  Democracy 21 and Common Cause have filed an administrative complaint with  the Commission making essentially the same allegations of  illegal coordination, contributions, and expenditures as appellants make in this suit.


8
In this case, appellants alleged that the Commission's  failure, as yet, to implement and construe the Act to identify  coordinated expenditures by the major political parties to  further the election of their publicly financed nominees as  impermissible "contributions" and "expenditures" injured  them in three distinct ways.  First, the FEC's failure deprived them of required information about the source and  amount of candidates' financing.  Second, the FEC's failure  prevented them from determining whether publicly financed  candidates were abiding by the law in forgoing private contributions and in refusing to make expenditures in excess of the  public grant.  Third, the FEC's inaction interfered with their  right to direct that their $3 income tax return checkoff be  used in a lawful fashion.


9
The district court dismissed appellants' suit prior to convening a three-judge panel. It held that appellants' second  and third alleged injuries were insufficient to confer Article  III standing and appellants do not rely on those alleged  injuries on appeal.  The court concluded that it lacked subject  matter jurisdiction under section 9011(b) to consider appellants' claim that the Commission's failure to implement and  construe the Fund Act deprived them of information about  the source and amount of the presidential candidates' financing because section 9011(b) "only empowers federal district  courts 'to implement or con[s]true' " the Fund Act.  And "to  consider Plaintiffs' inadequate disclosure claim, the Court  would have to implement and construe FECA, not the Fund  Act, because FECA is the law that governs the disclosure  requirements about which Plaintiffs complain."

II.

10
The Commission supports the district court's determination  that it lacked subject matter jurisdiction because appellants'  claim is not really for an interpretation of the Fund Act, but rather for an interpretation of similar but not identical language in FECA, which includes the disclosure requirements.4 Appellants argue that it is likely that the two statutes would  be interpreted in pari materia, which is by no means obvious,  but, in any event, the court's reasoning seems to us to sound  more applicable to cause of action considerations than to  subject matter jurisdiction.  The district judge, however,  lacked authority, by herself, to dismiss on cause of action  grounds.


11
Be that as it may, we think appellants lack standing-which  is, of course, jurisdictional.  The Commission disputes all  three elements of appellants' standing claim:  injury, causation and redressability.  Causation and redressability are  challenged on similar reasoning that led the district court to  dismiss.  The Commission argues that an interpretation of  the Fund Act will not necessarily or even likely lead to the  interpretation of similar language in FECA so that redressability is missing.  And to reverse the analysis (which normally  follows) causation is defective because the Commission's alleged failure to interpret language in the Fund Act did not  cause the Commission to make any determination with respect to FECA.  In other words, whether considering this  problem from the vantage point of causation or redressability  the interpretation of the Fund Act and FECA are independent variables.


12
As if this were not enough the Commission also asserts  that appellants fail the prudential standing test as well because this is not an "appropriate" action within the meaning  of section 9011(b).  If we were to grant appellants relief in  construing the Fund Act, on the theory that the Commission  would be obliged or likely to construe FECA in pari materia,  we would be interfering implicitly with the Commission's  exclusive authority to enforce FECA.


13
Although recognizing the tenuous nature of appellants'  claimed interrelationship between the two statutes we prefer  to rest our decision on appellants' failure to assert an injury  in fact because that is the logical anterior question in any  standing analysis.  Appellants rely on FEC v. Akins, 524 U.S.  11 (1998), which holds that a voter suffers cognizable injury  under FECA when it is deprived of information that the Act  requires be disclosed.  See also Akins v. FEC, 101 F.3d 731,  735 (D.C. Cir. 1997) (en banc) (comparing cases), vacated and  remanded on other grounds, 524 U.S. 11 ("We have recognized in our 'informational injury' cases that a party may be  entitled to sue in federal court to force the government to  provide information to the public (and thereby to it) if the  government's failure to provide or cause others to provide  that particular information specially affects that party.").  On  the other hand, as the Commission points out, the government's alleged failure to "disclose" that certain conduct is  illegal by itself does not give rise to a constitutionally cognizable injury.  See Common Cause v. FEC, 108 F.3d 413, 417  (D.C. Cir. 1997).  "To hold that a plaintiff can establish injury  in fact merely by alleging that he has been deprived of the  knowledge as to whether a violation of the law has occurred  would be tantamount to recognizing a justiciable interest in  the enforcement of the law.  This we cannot do."  Id. at 418. Cf. Akins, 524 U.S. at 24.


14
The Commission contends, and we agree, that, under the  Akins test, appellants have failed to show either that they are  directly being deprived of any information or that the legal  ruling they seek might lead to additional factual information. To be sure, presidential candidates are subject to FECA's  disclosure and reporting requirements.  And FECA requires  political parties to report each disbursement and to label  coordinated expenditures as a discrete category.  Yet, appellants' counsel did not dispute that all political parties currently report all disbursements or that each transaction appellants allege is illegal is reported in some form.  During oral  argument, counsel for appellants was asked what facts, specifically, were not being disclosed.  Counsel responded that the  "fact" of "coordination" was being withheld.  But "coordination" appears to us to be a legal conclusion that carries  certain law enforcement consequences.


15
It is perhaps conceivable that certain facts are necessarily  implied by the label "coordinated."  If they are, appellants  did not make clear what were those facts (nor did they make  this argument to the district court or in their briefs).  As far  as we can determine, appellants do not really seek additional  facts but only the legal determination that certain transactions constitute coordinated expenditures.  If so, candidates  would be required to report allegedly coordinated expenditures, which currently only political parties disclose, as disbursements.5  But that would mean that appellants only seek  the same information from a different source. Any such  increase in information resulting from the imposition of duplicative reporting requirements seems trivial.


16
Although both sides' presentation of the current disclosure  and reporting requirements was somewhat confusing, appellants bear the burden of showing their standing, and they  simply failed to establish that the ruling sought would yield  anything more than a legal characterization or duplicative  reporting of information that under existing rules is already  required to be disclosed.


17
* * * *


18
The judgment of the district court is affirmed.


19
So ordered.



Notes:


*
 Senior Judge Williams was in regular active service at the time  of oral argument.


1
 26 U.S.C. § 9001 et seq. (2000).


2
 2 U.S.C. §§ 431-455 (2000).


3
 Congress also enacted the Presidential Primary Matching Payment Account Act, 26 U.S.C. §§ 9031-9042, which establishes a  voluntary system of public financing for major and minor party  primary elections.


4
 Compare the use of the term "qualified campaign expense" in  the Fund Act, 26 U.S.C. § 9002(11), with the use of the term  "expenditure" in FECA, 2 U.S.C. § 431(9)(A).


5
 Appellants' real dispute seems to be with one commissioner who  has stated that he believes a political party's ad is not coordinated  with the candidate unless it expressly urges a vote for the candidate.
Garland, Circuit Judge, concurring in the judgment:
Appellants contend that in the absence of the judicial declaration  they seek, they are deprived of information that a political  party committee has coordinated its expenditures with its  presidential candidate.  The FEC responds, and appellants  do not dispute, that political party committees are already  required to report and to identify such coordinated expenditures as § 441a(d) expenditures in their FECA filings.  FEC  Br. at 34-35;  see 2 U.S.C. § 434(b)(4)(H)(iv), (6)(B)(iv);  2  U.S.C. § 441a(d)(2);  Fed. Election Comm'n v. Colorado Republican Fed. Campaign Comm., 121 S. Ct. 2351, 2352, 2371  (2001).  Because appellants' briefs fail to articulate how a  judicial declaration would provide them with additional information, they have failed to satisfy their burden of establishing  standing to bring this action.  See Lujan v. Defenders of  Wildlife, 504 U.S. 555, 561 (1992).